Citation Nr: 0319164	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
laceration on top of head.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2001 and January 2002 rating 
decisions of the Salt Lake City, Utah, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the November 2001 
rating decision, the RO, in pertinent part, denied service 
connection for a right leg disorder.  In the January 2002 
rating decision, the RO continued the noncompensable 
evaluation for laceration on top of head and denied reopening 
the claim for service connection for a right leg disorder.

The veteran has submitted statements from both himself and 
friends, where they assert that the veteran changed 
emotionally in service.  Essentially, the veteran has 
attributed his psychiatric problems to the laceration he 
sustained to his head in service (for which he is service 
connected).  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Laceration on top of head is manifested by no visual 
scarring.

2.  Competent evidence of a right leg disorder, to include a 
right knee disorder, is not of record.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for laceration 
on top of head have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

2.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the May 2001 and July 2001 letters, the 
discussions in the November 2001 and January 2002 rating 
decisions, the March 2002 statement of the case, and the June 
2002 supplemental statement of the case.  As to the claim for 
an increased evaluation for laceration on the top of the 
head, the RO stated that a compensable evaluation was not 
warranted because the evidence did not show that the scar 
caused limited motion or was tender.  As to the veteran's 
claim for service connection for a right leg disorder, the RO 
explained that the service medical records showed that he had 
been treated for swelling under the right knee cap in April 
1973; however, it noted that there had been no evidence since 
that time showing a chronic right leg disorder.  It stated 
that the veteran would need to submit evidence of a current 
disability, which is attributable to service.  In the 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability and 
his claim for service connection.  

The Board notes that the Schedule for Rating Disabilities for 
skin disorders changed in August 2002 and that the veteran 
has not been provided with the new criteria for evaluating 
skin disorders.  However, there are two reasons that the 
Board finds that the veteran has not been prejudiced by this: 
(1) if evaluating the veteran's scar under Diagnostic Code 
7805 (which is the current Diagnostic Code under which the 
veteran's disability is rated), the changes made were not 
substantive and would not affect the outcome of the claim and 
(2) examinations conducted in 2000 and 2001 showed that the 
veteran's scar was not visible to either examiner.  
Therefore, as to reason (2), even if the veteran was provided 
with the amended criteria, it neither could or would change 
the outcome of the claim, since the scar has been determined 
to be nondisabling.  Based on the above, the Board finds that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
July 2001 letter, the RO told the veteran that it was 
extremely important to identify all evidence of any and all 
post service treatment for his disabilities.  The RO stated 
that it would obtain evidence kept by VA and any other 
federal government agency as long as the veteran provided it 
with the specific agency and dates of treatment.  
Additionally, the RO stated that it would request private 
medical records as long as the veteran provided the 
authorization to obtain them.  The RO also stated that it 
would request statements from persons who have knowledge of 
his claimed conditions as long as the veteran provided 
complete names and mailing addresses.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center from when the veteran had filed his original claim for 
compensation.  The RO obtained the VA treatment records from 
the medical facility in Salt Lake City.  The veteran has not 
indicated having been treated by private physicians or 
treated at a private hospital.  As to the claim for an 
increased evaluation for laceration scar of the head, the RO 
had the veteran undergo a VA examination.

The Board is aware that the RO did not provide the veteran 
with an examination in connection with his claim for service 
connection for a right leg disorder.  However, the Board 
finds that the RO was not under an obligation to have the 
veteran's right leg examined, as such is not necessary to 
make a decision on this claim.  Specifically, under the new 
law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Here, the veteran has not brought forth 
competent evidence of either a diagnosis of a right leg 
disorder or persistent or recurrent symptoms related to right 
leg pain.  He has complained of leg pain, but such has been 
attributed to a vascular disease, and the veteran is clearly 
asserting that the injury he sustained in service to his 
right knee is the basis for his claim for service connection 
for right leg disorder.  Additionally, the one medical record 
which shows that the veteran complained of leg pain does not 
establish that such meets the "persistent or recurrent 
symptoms of the disability" standard for an examination to 
be ordered.  Therefore, the Board finds that the RO was under 
no obligation to order an examination of the veteran's right 
leg.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he warrants an increased evaluation 
for the residuals of a laceration to his head.  He also 
states that he fell while in service and injured his right 
knee and that he currently has a right leg disability.

Service medical records show that in April 1973, the veteran 
was seen with a swollen right knee cap.  The examiner 
recommended that the veteran be treated by "whirlpool."

A July 1973 report of medical examination shows that clinical 
evaluation of the lower extremities was normal.  

A July 1983 VA outpatient treatment report shows that the 
veteran reported he had been beaten up the prior night.  The 
veteran reported pain in his knees.  The examiner noted that 
the veteran's right patella was nontender, as were the 
ligaments.  He entered an assessment of multiple abrasions 
secondary to trauma.  

In 1987, the veteran submitted claims for service connection 
for residuals of a head injury.  

Service connection for laceration on top of head was granted 
by means of a September 1987 rating decision and assigned a 
noncompensable evaluation. 

A September 2000 VA examination report shows that the veteran 
reported having sustained a laceration to his head in 
service.  When providing his occupational history, the 
veteran stated he had experienced chest and left leg pain in 
April 2000 and was informed he had had a mild myocardial 
infarction.  The veteran noted that no diagnosis was made as 
to his left leg pain but that he had not had left leg pain 
since that time.  The examiner stated that he had performed a 
thorough examination of the veteran's scalp and was unable to 
locate the scar.  He stated that he asked the veteran on 
three occasions to point to the scar and that each time the 
veteran pointed to a different area of the scalp.  The 
examiner stated that each of those areas were explored 
thoroughly and that he could not find a scar.  He added, "It 
should be pointed out that he pointed to areas that were a 
significant distance apart."  The examiner noted that the 
underlying skull was normal without step-off or abnormal bony 
formation.  He entered a diagnosis of scar formation due to 
laceration on the top of the head and noted that he could not 
locate the scar despite thorough exploration and that because 
of this, he was unable to describe the scar.

A February 2001 VA outpatient treatment report shows that the 
veteran reported that he had to quit work as a roofer because 
of leg pain.

A December 2001 VA examination report shows that the veteran 
reported he had a scar on the top of his head.  He stated 
that he struck his head on a ceiling-mounted television and 
sustained a laceration.  The examiner stated that a thorough 
examination of the skin of the scalp showed no scar or other 
abnormality present.  He entered a diagnosis of head injury 
with laceration on top of head; status post suturing with no 
visible scar residuals.  The examiner concluded that the 
condition had "resolved."

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated above, the Board notes that during the pendency of 
this appeal, changes were made in August 2002 to the Schedule 
for Rating Disabilities for the skin.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria, a noncompensable evaluation is 
warranted for a scar that is slightly disfiguring to the 
face.  38 C.F.R. § 4,118, Diagnostic Code 7800 (2001).  A 10 
percent evaluation is warranted when the scar is moderately 
disfiguring.  Id.  A 30 percent evaluation is warranted when 
the scar is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Id.  A 50 
percent evaluation is warranted for scars on the face that 
are completely or exceptionally repugnant in deformity on one 
side of the face or scars that establish marked or repugnant 
bilateral disfigurement.  Id.  

Under Diagnostic Code 7803, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
Diagnostic Code 7805, a scar would be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Under the new criteria, a disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement will warrant an 
80 percent evaluation.  A disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement will warrant a 50 percent 
evaluation.  A disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement will warrant a 30 percent evaluation.  A 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement will warrant a 10 percent 
evaluation.  The notes following the Diagnostic Code are as 
follows:

Note (1) 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

Diagnostic Code 7803 assigns a 10 percent evaluation for a 
scar which is superficial and unstable.  67 Fed. Reg. 49,596 
(2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7803).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at 
Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  67 Fed. Reg. 49,596 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 1.  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the affected 
part.  67 Fed. Reg. 49,596 (2002) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7805).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for laceration on top 
of the head.  In both the September 2000 and December 2001 VA 
examination reports, the examiners stated that they had 
thoroughly examined the veteran's scalp and that they could 
not find the residual scar from the laceration that the 
veteran had sustained in service.  The examiner who conducted 
the September 2000 examination solicited the veteran's help 
in finding the scar and noted that the veteran had pointed to 
three different areas of his scalp and that he still could 
not find the residual scar.  Additionally, in the December 
2001 VA examination report, the examiner stated that the 
veteran's laceration had "resolved."  Thus, based upon the 
fact that both examiners could not find a scar and that the 
examiner who conducted the December 2001 examination 
determined that the condition had "resolved," the Board 
finds that the evidence shows that the scar is not 
disfiguring, poorly nourished with repeated ulceration, 
superficial and unstable, tender and painful on objective 
demonstration, or that it limits the function of the head to 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001); 67 Fed. Reg. 
49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7803, 7804, 7805).

The Board notes that the veteran has not alleged that the 
scar on the top of his head is disfiguring, ulcerated, 
painful, tender, or that it limits the function of his head.  
Rather, the veteran's alleges that the head injury he 
sustained has caused psychiatric problems.  As stated above, 
the Board has referred that claim to the RO for adjudication.  
The veteran has not made specific allegations as to why he 
believes that his scar alone warrants an increased evaluation 
except to say that the scar causes him limitations.  At this 
point, the grant of service connection for the scar does not 
encompass psychiatric manifestations.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, at the time of the September 2000 and 
December 2001 examinations, the examiners could not find the 
scar.  The examiner who conducted the December 2001 
examination determined that the condition had "resolved."  
These findings are consistent with a noncompensable 
evaluation.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right leg disorder.  
The reasons follow.

The service medical records show that the veteran was seen 
with a swollen right knee cap.  The examiner indicated that 
the veteran should be treated with "whirlpool."  The 
separation examination showed that clinical evaluation of the 
veteran's lower extremities was normal, which would suggest 
that the right knee swelling had resolved.  When the veteran 
filed claims for compensation benefits in 1987, he did not 
indicate that he had a right leg disability.  Additionally, 
when the veteran underwent a VA examination in January 1999, 
he did not report any right leg pain.  His silence, when 
otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against a finding that the swelling in service had 
represented the initial manifestation of onset of a chronic 
right leg disorder.  

The first time that the veteran alleged that the right knee 
injury in service had caused a post service disability was in 
November 2001-almost 30 years following the veteran's 
discharge from service.  There are no medical records showing 
continuity of symptomatology of right leg pain.  There are no 
current medical records showing that the veteran has a 
current right leg or right knee disorder.  Rather, the 
medical evidence of record is silent as to any post service 
right leg disorder.  When the veteran was beaten up in 1983, 
there was a specific finding that the right knee was 
nontender.  A February 2001 VA outpatient treatment report 
shows that the veteran reported he had to stop his job as a 
roofer because of "leg pain."  The examiner did not address 
any leg pain in his clinical findings.  The Board will not 
construe this report of the veteran not being able to work as 
evidence of a current disability, as there are no medical 
records to substantiate this allegation.

Therefore, without competent evidence of current right leg 
disability, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

While the veteran has stated that he had to be hospitalized 
in March 2000 due to the inservice injury he sustained, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statement does not provide a basis to grant service 
connection for a right leg disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right leg disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

A compensable evaluation for laceration on the head is 
denied.

Service connection for a right leg disorder is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

